Exhibit 10.48

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 21, 2011, by and between CRAY INC., a Washington
corporation (“Borrower”), and SILICON VALLEY BANK (“Bank”). Capitalized terms
used herein without definition shall have the same meanings given them in the
Loan Agreement (as defined below).

RECITALS

A. Borrower and Bank have entered into that certain Loan Agreement dated as of
September 10, 2010 (as has been and may be further amended, restated, or
otherwise modified, the “Loan Agreement”), pursuant to which Bank agreed to
extend and make available to Borrower certain advances of money.

B. Borrower and Bank desire to amend the Loan Agreement as set forth herein.

C. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Amendment, Bank is willing to amend the
Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENT TO LOAN AGREEMENT.

1.1 Section 6.7 (Financial Covenants). The table contained in Section 6.7(b)
(Trailing Twelve Month EBITDA) of the Loan Agreement is amended and restated to
read in its entirety as follows:

 

Period            Minimum EBITDA June 30, 2011 and September 30, 2011   
$30,000,000 December 31, 2011 and thereafter   

$0

or as established by Bank based on

projections provided by Borrower for

2012

 

1



--------------------------------------------------------------------------------

1.2 Exhibit D (Compliance Certificate). The form of Compliance Certificate
attached to the Loan Agreement as Exhibit D is amended and restated in its
entirety as shown on the attached Exhibit A.

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) Borrower’s Operating Documents previously delivered to Bank remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower; and

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

3. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; or (b) to be a
consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof. Except as expressly amended hereby, the
Agreement shall continue in full force and effect.

4. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

4.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank.

 

2



--------------------------------------------------------------------------------

4.2 Reaffirmation. Each Guarantor shall have duly executed and delivered the
Reaffirmation of Guaranty attached hereto as Exhibit B.

4.3 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

6. INTEGRATION. This Amendment, the Loan Agreement, and any documents executed
in connection herewith or pursuant hereto contain the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by Bank
with respect to Borrower shall remain in full force and effect.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:    

CRAY INC.

a Washington corporation

    By:  

/s/ Brian C. Henry

    Printed Name:   Brian C. Henry     Title:   EVP& CFO BANK:     SILICON
VALLEY BANK     By:  

/s/ Jay Wefel

    Printed Name:   Jay Wefel     Title:   Relationship Manager

 

4